EXHIBIT 10.43

ASSIGNMENT OF INVENTION

AND

NON-PROVISIONAL PATENT APPLICATION

WHEREAS, David N. Ku, having a personal address at 1943 Grist Stone Court,
Atlanta, GA 30307, Atlanta, Georgia (hereinafter referred to as ASSIGNOR), is an
inventor of an invention entitled “FLEXIBLE SPINAL DISC” as described in the
specification forming part of an application for United States letters patent;
and

WHEREAS, SaluMedica, LLC (hereinafter referred to as ASSIGNEE), a Georgia
limited liability company, having a place of business at 112 Krog Street, Suite
4, Atlanta, Georgia 30307, is desirous of acquiring the entire right, title and
interest in and to the invention and in and to any letters patent that may be
granted therefor in the United States and in any and all foreign countries;

NOW, THEREFORE, in exchange for good and valuable consideration including the
sum of ten dollars ($10.00) paid to ASSIGNOR by ASSIGNEE, the receipt of which
is hereby acknowledged, ASSIGNOR hereby sells, assigns and transfers unto said
ASSIGNEE, the entire right, title and interest in and to said invention, said
application and any and all letters patent which may be granted for said
invention in the United States of America and its territorial possessions and in
any and all foreign countries, and in any and all divisions, reissues and
continuations thereof, including the right to file foreign applications directly
in the name of ASSIGNEE and to claim priority rights deriving from said United
States application to which said foreign applications are entitled by virtue of
international convention, treaty or otherwise, said invention, application and
all letters patent on said invention to be held and enjoyed by ASSIGNEE and its
successors and assigns as fully and entirely as the same would have been held
and enjoyed by ASSIGNOR had this assignment, transfer and sale not been made.
ASSIGNOR hereby authorizes and requests the Commissioner of Patents and
Trademarks to issue all letters patent on said invention to ASSIGNEE. ASSIGNOR
agrees to execute all instruments and documents required for the making and
prosecution of applications for United States and foreign letters patent on said
invention, for litigation regarding said letters patent, or for the purpose of
protecting title to said invention or letters patent therefor.

 

August 11, 2005

     

/s/ David N. Ku

Date

     

David N. Ku